Per Curiam.
There is one assignment of error, which, as it is a fatal one, supersedes the rest. The court ought to have charged that the alteration was not material. The promise was to pay a round sum in annual instalments ; the first, on a day certain, with interest from a year before it; and the doubt ivas whether the provision for interest included the whole or only this instalment. Why should that bear interest before it was due, and not the subsequent ones. The words do not lead to such a conclusion, and it would be absurd to intend it. The holder imprudently attempted to remove what he supposed to be an ambiguity; but he did not disturb the legal effect of the note, and consequently did not avoid it. Such is the principle of Trapp v. Spearman, 3 Esp. Rep. 57; Marson v. Petitt, 1 Camp. 82; Kershaw v. Coxe, 3 Esp. 246, and Webber v. Moddacks, 3 Camp. 1.
Judgment reversed, and venire de novo awarded.